Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment - Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

"a first transmission/reception unit and a second transmission reception unit… configured to transmit an exploration wave and receive the exploration wave reflected by an object"

"a processing unit configured to calculate a position of the object…"

"a distance processing unit configured to calculate a first point…"

"a position calculation unit configured to calculate the position…"

"a reflection intensity processing unit configured to calculate…"

"a position correction unit configured to correct the position…"

 in claim 1, and
 
“a collision determination unit configured to determine whether or not the opening/close unit collides…” 

in claim 3. 


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-4, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose an object detection device comprising: a first transmission/reception unit and a second transmission/reception unit spaced apart from each other by a predetermined distance in a horizontal direction and configured to transmit an exploration wave and receive the exploration wave reflected by an object; and a processing unit configured to calculate a position of the object based on a reception result by the first transmission/reception unit and a reception result by the second transmission/reception unit, wherein the processing unit includes: a distance processing unit configured to calculate a first point based on the reception result by the first 

The closest prior art of US 8,503,265 (Akiyama et al.), US 2016/0157828 (Sumi et al.), US 2008/0015777 (Heimberger et al.), US 2007/0219720 (Trepagnier et al.), US 2018/0328742 (Asai), US 2006/0013438 (Kubota), US 2002/0191837 (Takeda et al.), and US 2014/0200801 (Tsuruta et al.) fail to anticipate or make obvious .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683